Citation Nr: 1515497	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a back disability, to include as secondary to the service-connected right knee disability.  

3.  Entitlement to an increased rating for residuals of a right knee disability, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.E.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009 and October 2010 rating decisions of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the file.

The issues of entitlement to service connection for a bilateral foot disability and entitlement to a clothing allowance have been raised by the record in an October 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a back disability and to an increased rating for residuals of a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a back disability was last denied in a July 1993 rating decision on the basis that a back disability was not related to service.

2.  Evidence received since the July 1993 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is reopening the claim of service connection for a back disability, no discussion of VA's duty to notify and assist is necessary.

Analysis

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a back disability was initially denied in a May 1977 rating decision on the basis that the evidence did not show a diagnosed back disability.  The Veteran was notified of this decision, but did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  By operation of law, the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran attempted to reopen his claim in September 1992.  In a July 1993 rating decision, the RO denied the claim on the merits, on the basis that a currently diagnosed back disability was not incurred in service.  The Veteran was notified of this decision, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  By operation of law, the rating decision became final based on the evidence then of record.  Id. 

At the time of the July 1993 decision, the evidence of record consisted of the Veteran's service treatment records, a February 1976 VA examination report, and medical records from VA and private providers.

The RO received the instant petition to reopen the claim in January 2010.  

Since the July 1993 rating decision, the evidence consists of VA treatment records, a June 2011 VA examination report that includes a nexus opinion, and hearing testimony from the Veteran and his spouse, C.E. in December 2013.  In pertinent part, the Veteran and C.E. testified that following his discharge from service in 1976, he continued to experience back pain and discomfort.  The Veteran also testified that prior to 1992; he primarily self-treated for his back pain and discomfort.  

The statements from the Veteran and C.E., and the June 2011 VA opinion, were not previously considered and therefore are new.  This evidence also addresses the matter of causal nexus, which relates specifically to the reason the claim was last denied.  The claim of service connection for a back disability is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

The claim of entitlement for service connection for a back disability is reopened.


REMAND

Back disability 

The Board has reopened the claim of service connection for a back disability based upon a finding that new and material evidence has been received.  Additional development is warranted, prior to decision on the merits.

The service treatment records show that in February 1976, the Veteran was diagnosed with a low back strain after he fell from a truck onto a bumper.  The Veteran has testified that he continued to have intermittent pain and discomfort after this injury.  

In a June 2011 VA medical opinion, a VA examiner opined that the current back disability is unrelated to service.  The rationale was that there was no diagnosed back disability documented at service separation or before 1992.  The examiner also opined that the service-connected right knee disability had not caused the back disability.  The VA opinion does not reflect any consideration of the Veteran's competent and credible report of continued back symptomatology subsequent to the in-service injury and prior to 1992.  The opinion also does not address whether the service-connected right knee has aggravated a current back disability.  As the opinion is inadequate to properly adjudicate the claim; additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Right knee

The Veteran seeks an increased rating for service-connected residuals of a right knee disability.  He last underwent a VA examination in June 2011.  Since that examination, the Veteran has provided testimony and evidence which suggest his knee disability may have worsened in severity.  As such, a new examination must be scheduled to assess the current severity of this disability.

Also, the Veteran testified that he applied for disability benefits from the Social Security Administration (SSA) in July 2013.  VA is obliged to attempt to obtain and consider those records.

Finally, the file must be updated to include all VA treatment records since May 2013 as well as any additional, relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private doctor who has treated his back and right knee disabilities.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request complete records.  

Also, obtain complete VA treatment records since May 2013.  

If either the VA or private records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Request the Veteran's records from SSA in connection with his disability claim.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.

3.  Thereafter, schedule the Veteran for a VA examination to evaluate the nature and etiology of his back disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.  

a) The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's current back disability had onset in service or is otherwise related to his active service, to include specifically the 1976 injury.  In providing the requested opinion, the examiner is to also consider the Veteran's competent and credible report of continued back symptomatology subsequent to the in-service injury and prior to 1992.  

b) If degenerative joint disease is found on examination, the examiner is to indicate whether it is at least as likely as not such arthritis had onset within one year of service discharge.  

c) The examiner is to opine as to whether it is at least as likely as not that the Veteran's current back disability is caused by the service-connected right knee disability.

d) The examiner is to opine as to whether it is at least as likely as not that the Veteran's current back disability is aggravated by the service-connected right knee disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

e) If the examiner finds that the service-connected right knee disability aggravates a back disability, the examiner must comment on when the onset of "aggravation" took place and also identify the baseline severity of the back disability that existed before the aggravation by the service-connected right knee disability. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the nature and severity of his service-connected right knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner is to provide the results of range of motion testing of the right knee.  Any excursion of motion accompanied by pain must be specifically identified and the examiner is to indicate the point at which pain or any other factor limits motion.  The examiner is to identify any and all objective evidence of pain (e.g. facial expressions or visible behavior of the Veteran) and assess the extent of any pain (i.e. whether the pain is mild, moderate, or severe). 

The knee must be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

To the extent possible, any functional impairment of the knee due to incoordination, weakened movement, or excess fatigability is to be described in terms of the degree of additional range of motion loss. 

The examiner should indicate whether pain could significantly limit the Veteran's functional ability during flare-ups. 

Finally, the examiner, or other appropriate professional, is also asked to determine the effects of the Veteran's service-connected knee disability, alone and in the aggregate with his other service-connected disabilities, on his ability to obtain and maintain employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

5.  After completing any other necessary development, readjudicate the claims.  If either of the benefits sought are not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


